In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-21-00200-CR
                               __________________

                      IN RE PATRICK ANDRE DENLEY

__________________________________________________________________

                          Original Proceeding
            252nd District Court of Jefferson County, Texas
                         Trial Cause No. 81756
__________________________________________________________________

                          MEMORANDUM OPINION

      In a petition asking this Court to issue a writ of mandamus, Patrick Andre

Denley complains the judgment the trial court signed in Trial Cause Number 81756

is inconsistent with the oral pronouncement of his sentence. For the reasons

explained below, we deny Denley’s petition.

      The judgment from Denley’s criminal case—a judgment signed in December

2000—reflects Denley was convicted of robbery. Based on Denley’s status as a

repeat offender, coupled with the plea bargain agreement he made with the State, the

trial court assessed a thirty-year sentence. The record also shows the State agreed to



                                          1
abandon the allegations in the indictment charging he committed the robbery “by

using and exhibiting a deadly weapon, to wit: a firearm.”

      In his petition, Denley complains the judgment reflects he was convicted of a

first-degree felony when under the plea agreement he made with the State, the

agreement shows he was to be convicted of a second-degree felony and sentenced

as a repeat offender. Denley argues he should now be allowed to withdraw his plea

and that he should not be subjected to any further prosecution of the State’s claim

alleging he was guilty of committing a robbery.

      In part, Denley’s petition asks for this Court to release him from prison. But

we do not have jurisdiction to issue a writ of mandamus in a case seeking to overturn

a defendant’s conviction on a felony. 1

      Additionally, the judge who signed the judgment in Denley’s case in 2000 no

longer holds office. Yet Denley failed to name that judge who succeeded the judge

who signed the judgment in the case he seeks to overturn as a respondent in the

petition he filed in this Court. In addition, Denley did nothing to show that the judge

currently presiding over the 252nd District Court either failed or refused to rule on

a motion properly filed in that court within a reasonable period of time. 2



      1
        See Tex. Code. Crim. Proc. Ann. art. 11.07; see also Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).
      2
        See In re Fields, 619 S.W.3d 394, 395 (Tex. App.—Waco 2021, orig.
proceeding) (to obtain mandamus relief form the appellate court, a relator must show
                                         2
      For all these reasons, Denley has not shown he is entitled to relief on the

petition for mandamus he filed in this Court.

      PETITION DENIED.

                                                           PER CURIAM

Submitted on July 27, 2021
Opinion Delivered July 28, 2021
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




that he filed a motion with the current judge and that the current judge failed to act
after having had an adequate time to rule).
                                          3